DETAILED ACTION
This is the final office action regarding application number 16/806343, filed on March 02, 2020, which is a continuation of the PCT International Application No. PCT/JP2018/ 033350 filed on September 10, 2018, which claims the benefit of foreign priority of Japanese patent application No. 2017-174075 filed on September 11, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 05, 2022 has been entered. Claims 1, 3-4 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on January 06, 2022. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki et al., JP 2010188368 (hereafter Yasuyuki), and further in view of Otani et al., US 9436990 (hereafter Otani).
Yasuyuki teaches monitoring optical fiber in a laser system which is of the same field as the instant claim. 
“A laser processing head that is connected to an optical fiber and radiates laser light wave-guided by the optical fiber toward a workpiece, comprising:” (Fig. 1 teaches laser processing head 20 connected to optic fiber 18, and head 20 focuses the laser light on workpiece W.)

    PNG
    media_image1.png
    560
    958
    media_image1.png
    Greyscale

Fig. 1 of Yasuyuki teaches laser system with fiber condition monitoring
“a collimator lens that converts the laser light into a parallel light beam;” (Fig. 1 teaches collimating lenses 44 and 34 )

    PNG
    media_image2.png
    739
    592
    media_image2.png
    Greyscale

Fig. 2 of Yasuyuki teaches laser head 
“a light-collecting lens that collects the laser light converted into the parallel light beam;” (Fig. 1 teaches condenser lenses 40, 46 that corresponds to light collecting lens in the instant claim.)
“a case that contains the collimator lens and the light-collecting lens;” (Fig. 1 teaches casing of head 20 containing collimator lens 44 and light collecting lens 46.)
“a wavelength selection mirror that is provided in an optical path of the laser light between the collimator lens and the light-collecting lens and transmits the laser light, while reflecting light of a given wavelength different from a wavelength of the laser light;” (Page 9, paragraph 3 of attached machine translation teaches “beam splitters 54 (1) and 54 (2) have a reflectance of about 100% and a transmittance of about 0% with respect to the wavelength of the monitor light MB, and with respect to the wavelength of the processing laser light LB the coating film has a reflectance of about 0% and a transmittance of about 100%.” The beam splitters correspond to the wavelength selection mirror in the instant claim. Fig. 1 teaches beam splitter 54 arranged in the optical path between collimator and light collecting lens.)
“and a transmission window provided at a position where the light of the given wavelength is transmitted and also where a laser emission end face of the optical fiber can be optically observed through the wavelength selection mirror.”(Fig. 2 teaches aperture 64 that transmits the monitor beam MB wherein monitor beam MB is reflected by beam splitter 54. The transmitted light is passed to the optical fiber transmission monitoring section 24 to monitor and detect abnormality in optical fiber 18. Since Yasuyuki teaches monitoring the total optical fiber transmission it is implicit that the end face of optical fiber is also monitored. )
“wherein the laser processing head further comprises an optical block that is detachably provided between the collimator lens and the light-collecting lens in the case, the transmission window is provided in a sidewall of the optical block, and contains the wavelength selection mirror, and when the optical block is attached to the laser processing head, the wavelength selection mirror is configured to transmit the laser light.”(Yasuyuki does not explicitly teach a detachable optical block with wavelength selection mirror.
Otani teaches an optical microscope with a detachable half mirror in the optical axis of the microscope. Thus Otani is solving the same problem of designing a detachable optical block as the instant claim. 
Otani teaches in Fig. 2 a bright light illumination block 211 with a half mirror 214 between collimating lens 202 and collecting lens 203. 
Here half mirror 214 corresponds to wavelength selection mirror and is capable of reflecting and transmitting light.

    PNG
    media_image3.png
    638
    568
    media_image3.png
    Greyscale

Fig. 2 of Otani teaches detachable half mirror in the optical axis
 Column 7, line 60 to column 8, line 4 teaches “The ratio of reflection to transmission of the half mirror 214 may be arbitrarily set. However, in the case where the light intensity of the bright-field light source 212 can be sufficiently secured, the half mirror 214 is desirably configured to introduce more scattered light from the defects to the imaging optical system 210 and the imaging element 207. In the case where the bright-field illumination unit is not used, the half mirror 214 may be configured to be movable so as to be removed from an optical axis 301. In this case, more scattered light can be advantageously introduced to the imaging element 207.”  
Otani does not explicitly teach a transmission window, however, since half mirror 214 is capable of transmitting light along the optical axis 301, it is implied that the sidewalls of the block 211 have transmission windows to transmit the light. Additionally since half mirror 214 has the capability to be removed from the optical axis of 301, the optical block is detachably provided. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the monitoring section in Yasuyuki to make the beam splitter detachable as taught in Otani. One of ordinary skill in the art would have been motivated to do so in order to because “In the case where the bright-field illumination unit is not used, the half mirror 214 may be configured to be movable so as to be removed from an optical axis 301. In this case, more scattered light can be advantageously introduced to the imaging element 207” as taught in column 7, line 65 to column 8, line 3.)
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki and Otani as applied to claim 1 above, and further in view of Otto et al., DE 4032967 (hereafter Otto).
Regarding claim 3,
“An optical fiber inspection device connected to the laser processing head of claim 1, comprising:” (Yasuyuki teaches optical fiber transmission monitoring system 24 connected to head 20 of laser system.)
“an illumination light source that illuminates the laser emission end face with the light of the given wavelength different from the wavelength of the laser light,” (Page 8, paragraph 2 of Yasuyuki teaches “The monitor light source 50 is composed of, for example, a high-intensity LED, and outputs an original monitor light (for example, 650 nm) MB for monitoring an optical fiber transmission system having a wavelength different from that of the processing laser light LB at a constant power.” The monitor light MB is transmitted through optical fiber 18, and exits from the exit end faces of optical fiber 18; hence illuminating the end faces of optic fiber 18.)
 “an optical observation device that allows the laser emission end face illuminated by the illumination light source to be observed from the transmission window through the wavelength selection mirror.” (Abstract of Yasuyuki teaches “The optical fiber transmission monitoring section 24 is composed of ….  optical separating units 54(1), 54(2), optical detectors 56(1), 56(2)”. Fig. 2 teaches aperture 64 disposed on the optical path between light separator 54 and the light receiving surface of photodetector 56. Here photodetector 56 corresponds to optical observation device, aperture 64 to transmission window and light separator 54 to wavelength selection mirror. )
“a light-guiding member that connects the illumination light source and the transmission window, and a half mirror disposed in the path of the light-guiding member.” ( Fig. 1 teaches an optical path from light source 50, through half mirrors 60, 62 to aperture 64. It is implied that the optical path is a light guiding member comprising optical fiber 18 and lens 40, 42.)
“an illumination light source that illuminates the laser emission end face with the light ……  from the transmission window through the wavelength selection mirror;” (Yasuyuki does not explicitly teach a light source with an optical path from transmission window to the end face of fiber through a wavelength selection mirror.
Otto solves the same problem of monitoring optical fibers in laser system as the instant claim. Otto teaches a laser system in Fig. 3 with laser source 21, fiber 4, and collimating lens 31. Control light source 6 emits a different wavelength than the main laser beam. The control beam 61 is reflected by beam splitters 71 and 73 and is reflected again from the optic fiber as two different components 65 and 66. Component 65 monitors the exit surface of the fiber 41 while component 66 monitors the entry surface 40 of the fiber. The beams 65 and 66 are reflected by splitters 73, 72 and passes to aperture 91 where aperture corresponds to the transmission window. Fig. 3 teaches component 66 collected by detector 92, though component 65 can be collected also to monitor end exit surface of optic fiber.

    PNG
    media_image4.png
    678
    877
    media_image4.png
    Greyscale

Fig. 3 of Otto teaches fiber end surface monitoring in a laser system
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have rearranged the monitor light source in Yasuyuki as taught in Otto. One of ordinary skill in the art would have been motivated to do so to monitor a light conducting fiber as taught in abstract of Otto. )
Regarding claim 4,
“An optical fiber inspection method by which the optical fiber connected to the laser processing head of claim 1 is inspected, comprising the steps of: illuminating the laser emission end face with the light of the given wavelength different from the wavelength of the laser light, from the transmission window through the wavelength selection mirror;” (Yasuyuki teaches aperture 64 as transmission window and separator 54 as wavelength selection mirror. However, Yasuyuki does not explicitly teach an optical path from transmission window to the end face of fiber through a wavelength selection mirror.
Otto solves the same problem of monitoring optical fibers in laser system as the instant claim. Otto teaches a laser system in Fig. 3 with laser source 21, fiber 4, and collimating lens 31. Control light source 6 emits a different wavelength than the main laser beam. The control beam 61 is reflected by beam splitters 71 and 73 and illuminates the end face of optic fiber 4.)
“optically observing the laser emission end face with the light of the given wavelength, from the transmission window through the wavelength selection mirror; and inspecting conditions of the laser emission end face based on an observation result in the step of optically observing.” (Otto teaches in Fig. 3, reflected light components 65 and 66 containing info about fiber end surfaces 40 and 41. Photo sensors 92 and 95 detect and compare the light components to monitor fiber end surfaces.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have rearranged the monitor light source in Yasuyuki as taught in Otto. One of ordinary skill in the art would have been motivated to do so to monitor a light conducting fiber as taught in abstract of Otto. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04-VI-C.
Response to Arguments
Applicant’s arguments filed on May 05, 2022 with respect to claim(s) 1, 3-4  have been considered but are not persuasive. The applicant amended claims 1 and 3 and argued on pages 4-8 of the remarks that this makes the invention distinguishable over prior art. However, a new ground(s) of rejection is made as discussed above.
Applicant argues on page 6 of the remarks that the photodetector in Yasuyuki does not make optical observations. The original specification does not describe any specific structure for optical observation device. However, as evidenced by www.rp-photonics.com/photodetectors.html below photo detectors detect light; hence makes optical observation. 

    PNG
    media_image5.png
    960
    1698
    media_image5.png
    Greyscale
 
Applicant argues against Dupriez on pages 6-8 of the remarks which is moot because Dupriez is not relied upon in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/FAHMIDA FERDOUSI/Examiner, Art Unit 3761


/JUSTIN C DODSON/Primary Examiner, Art Unit 3761